DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-9, and 14 of U.S. Patent No. 11,079,875 B2. As apparent from the claim comparison table below, although the claims at issue are not identical, they are not patentably distinct from each other because all the elements of the application claim are to be found in patent claim (as the application claim fully encompasses patent claim).  The difference between the application claim and the patent claim lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of the patent claim is in effect a “species” of the “generic” invention of the application claim.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim is anticipated by the patent claim, it is not patentably distinct from the patent claim.	

Instant Application No.: 17/362,469
US 11,079,875 B2 (Appl. No. 16/898,252)
1. An electronic device, comprising: 

a housing having an interior surface and an exterior surface opposing the interior surface; 






the first surface including a conductive area surrounding the receiving hole; 


and a touch sensor: coupled between the housing and the PCB; 

including a sensing portion and a contact portion extending from the sensing portion,


 the sensing portion: placed in proximity to the interior surface of the housing; 


configured to detect a touch on a corresponding area of the exterior surface of the housing; 








and the contact portion: including a first contact and a spring finger physically separated from the first contact, 


the first contact or the spring finger configured to electrically contact the conductive area on the PCB.

2. The electronic device of claim 1, wherein the housing further comprises a boss structure coupled on the interior surface; wherein the first contact defines a plane; wherein the spring finger extends from the contact portion beyond the plane of the first contact and towards the PCB; and wherein a tip area of the spring finger is configured to be controlled by a stiffness of the spring finger to contact the conductive area of the PCB when the first contact is electrically coupled to the conductive area of the PCB by a 

3. The electronic device of claim 2, wherein the tip area of the spring finger is configured to be controlled by the stiffness of the spring finger to contact the conductive area of the PCB when the fastener is loosened from the boss structure of the housing to cause the first contact to be electrically decoupled from the conductive area of the PCB.

4. The electronic device of claim 1, wherein: the sensing portion and the contact portion are made from a single sheet of conductive material; and the sensing portion and the contact portion are connected to each other at an intersection area.

5. The electronic device of claim 4, wherein the contact portion further includes an arm that connects the intersection area to the first contact, the arm merges with the spring finger at the intersection area, the arm has a first stiffness and a first bending curvature with respect to the 

6. The electronic device of claim 5, wherein the second stiffness and second bending curvature of the spring finger are configured to create a force in a target force range when the contact portion is electrically coupled to the conductive area of the PCB via the first contact and a tip area of the spring finger.

7. The electronic device of claim 5, wherein the spring finger is physically modified to result in the second stiffness of the spring finger.

8. The electronic device of claim 1, wherein the touch sensor is configured to bridge the housing and the PCB, and the contact portion of the touch sensor is mechanically bent from the sensing portion of the touch sensor that is placed in proximity to the interior surface of the housing to reach the conductive area of the PCB.



9. The electronic device of claim 1, wherein: the touch sensor includes a capacitive electrode that forms a capacitive touch sensor with a ground of the electronic device; the PCB includes a capacitive sense circuit that is electrically coupled to the capacitive electrode via the conductive area of the PCB; and the capacitive sense circuit is configured to measure a capacitive sense signal of the capacitive touch sensor and determine a touch on the corresponding area of the exterior surface of the housing based on the measured capacitive sense signal.















13. A touch sensor comprising: 


a sensing portion, the sensing portion operable to detect a touch;

 and a contact portion, the contact portion extending from the sensing portion, 











the contact portion comprising: a contact ring operable to electrically contact a first printed circuit board (PCB) conductive area; and a spring finger, the spring finger operable to electrically contact a second PCB conductive area, the spring finger physically separated from the contact ring.








a housing having an interior surface, an exterior surface opposing the interior surface,
 
and one or more boss structures coupled on the interior surface; 



wherein the first surface faces the interior surface of the housing and includes a conductive area surrounding each receiving hole; 

and one or more touch sensors coupled between the housing and the PCB, 

wherein each touch sensor includes a sensing portion and a contact portion extending from the sensing portion, 

and wherein in each touch sensor: the sensing portion is placed in proximity to the interior surface of the housing, 

and is configured to detect a touch on a corresponding area of the exterior surface of the housing; 



and the contact portion further includes a contact ring in which the opening is defined and a spring finger physically separated from the contact ring, 

wherein both the contact ring and the spring finger are configured to electrically contact the conductive area on the PCB.

3. The electronic device of claim 1, wherein for a first touch sensor: the spring finger extends beyond a plane of the contact ring and towards the PCB; and a tip area of the spring finger is configured to be controlled by a stiffness of the spring finger to contact the conductive area of the PCB when the contact ring is electrically coupled to the conductive area of the PCB by a fastener coupled to the boss structure of the housing.




4. The electronic device of claim 3, wherein the tip area of the spring finger is configured to be controlled by the stiffness of the spring finger to contact the conductive area of the PCB when the fastener is loosened from the boss structure of the housing to cause the contact ring to be electrically decoupled from the conductive area of the PCB.

5. The electronic device of claim 1, wherein the sensing portion and the contact portion of each touch sensor are made from a single sheet of conductive material and connected to each other at an intersection area.

6. The electronic device of claim 5, wherein: the contact portion further includes an arm that connects the intersection area to the contact ring; and the arm merges with the spring finger at the intersection area, and has a first stiffness and a first bending curvature with respect to the 

7. The electronic device of claim 6, wherein the second stiffness and second bending curvature of the spring finger are configured to create a force in a target force range when the contact portion is electrically coupled to the corresponding conductive area on the PCB via the contact ring and a tip area of the spring finger.

8. The electronic device of claim 6, wherein the spring finger is physically modified to result in the second stiffness of the spring finger.

9. The electronic device of claim 1, wherein the one or more touch sensors includes a first touch sensor configured to bridge the housing and the PCB, and the contact portion of the first touch sensor is mechanically bent from the sensing portion of the first touch sensor that is placed in proximity to the interior surface of the housing to 

14. The electronic device of claim 1, wherein: the one or more touch sensors include a capacitive electrode that forms a capacitive touch sensor with a ground of the electronic device; the PCB includes a capacitive sense circuit that is electrically coupled to the capacitive electrode via the corresponding conductive area of the PCB; and the capacitive sense circuit is configured to measure a capacitive sense signal of the capacitive touch sensor and determine a touch on the corresponding area of the exterior surface of the housing based on the measured capacitive sense signal.

1. An electronic device, comprising: 

a housing having an interior surface, an exterior surface opposing the interior surface, and one or more boss structures coupled on the interior surface; 



and one or more touch sensors coupled between the housing and the PCB, 

wherein each touch sensor includes a sensing portion 

and a contact portion extending from the sensing portion, 

and wherein in each touch sensor: the sensing portion is placed in proximity to the interior surface of the housing, and is configured to detect a touch on a corresponding area of the exterior surface of the housing; 

the contact portion includes an opening aligned with a receiving hole of the PCB and a boss structure of the housing; 

and the contact portion further includes a contact ring in which the opening is defined and a spring finger physically separated from the contact ring, wherein both the contact ring and the spring finger are configured to electrically contact the conductive area on the PCB.



Allowable Subject Matter
Claims 1-9 and 13 are allowable if the double patenting rejection is overcome (e.g., a web-based eTerminal Disclaimer is submitted and subsequently approved).
Claims 10-12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 1:
	The prior art, [Heimann; Uwe et al., US 20070103451 A1], discloses:

	Furthermore, the prior art, [Reese; Bradford et al., US 20190212843 A1], discloses:
“The capacitive touch sensor system 640 comprises one or more capacitive touch sensors 642A, 642B. In example embodiments, the capacitive touch sensors 642A, 642B comprise an electrically conductive material such as, for example a copper or other metallic foil, sheet, strip, panel, button, or other configuration, and are connected by wires or other electrical conductors to the electronic input-output control system 680. In the depicted example embodiment, the capacitive touch sensor system 640 comprises a plastic panel 646, upon which the capacitive touch sensors 642A, 642B and the strings 618 of the ukulele toy are mounted, with a capacitive touch sensor printed circuit board mounted in contact with the underside of the panel 646, and one or more metallic foil or other capacitive touch sensors corresponding to the user input areas 622 of the user interface panel 620”, as recited in ¶ 0062.
However, the prior art does not teach or suggest either singularly or in combination the claimed, "including a sensing portion and a contact portion extending from the sensing portion, the sensing portion: placed in proximity to the interior surface of the housing; configured to detect a touch on a corresponding area of the exterior surface of the housing; and the contact portion: including a first contact and a spring finger physically separated from the first contact, the first contact or the spring finger configured to electrically contact the conductive area on the PCB", in combination with the other recited claim features.

Regarding claims 2-12:
	Claims 2-12 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claims 14-20:
	Claims 14-20 depend on claim 13 and are found allowable for at least the same reason as discussed above.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Heimann; Uwe et al., US 20070103451 A1] discloses:
“The capacitive sensor element of this touch switch 22 substantially includes a compression spring 24 being formed of an electrically conductive material, a contact element 26, which is disposed on that side of the compression spring 24 which faces the touch panel 10 (at the top in FIG. 2) and is formed of an electrically conductive material, and a further contact element 28, which is disposed on that side of the compression spring 24 which faces the printed circuit board 20 (at the bottom in FIG. 2) and is formed of an electrically conductive material. The contact element 26 and the further contact element 28 are each in electrically conductive contact with the compression spring 24, which is supported against these two contact elements 26, 28”, as recited in ¶ 0035.
	
[Reese; Bradford et al., US 20190212843 A1] discloses:
“The capacitive touch sensor system 640 comprises one or more capacitive touch sensors 642A, 642B. In example embodiments, the capacitive touch sensors 642A, 642B comprise an electrically conductive material such as, for example a copper or other metallic foil, sheet, strip, panel, button, or other configuration, and are connected by wires or other electrical conductors to the electronic input-output control system 680. In the depicted example embodiment, the capacitive touch sensor system 640 comprises a plastic panel 646, upon which the capacitive touch sensors 642A, 642B and the strings 618 of the ukulele toy are mounted, with a capacitive touch sensor printed circuit board mounted in contact with the underside of the panel 646, and one or more metallic foil or other capacitive touch sensors corresponding to the user input areas 622 of the user interface panel 620”, as recited in ¶ 0062.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897.  The examiner can normally be reached on Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623